LETTS, Judge.
In the case now before us we see no purpose in reciting facts to produce a lengthy opinion.
The trial court granted a summary judgment despite the patent existence of properly pleaded issues of fact. Moreover in an extraordinary hearing, held in an attempt to set the summary judgment aside, some two months after rendition, the trial judge frankly and honestly admitted that he had made a mistake and that the “Plaintiffs (appellants) are entitled to the relief sought.” We commend him for his forthrightness in so doing.
REVERSED AND REMANDED.
ALDERMAN, C. J., and DOWNEY, J., concur.